      Case 08-35994-KRH           Doc 5791 Filed 11/09/19                Entered 11/10/19 00:26:29             Desc
                                 Imaged Certificate of Notice            Page 1 of 27
                                       United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Richmond Division
                                                 701 East Broad Street
                                                 Richmond, VA 23219
                                                            Case Number 08−35994−KRH
                                                            Chapter 11
                                                            Judge Kevin R. Huennekens
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
LandAmerica Financial Group, Inc.
 5600 Cox Road
Glen Allen, VA 23060

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: NA
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: 54−1589611


     NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                      REDACTION


A transcript was filed on November 7, 2019 in the above−referenced case, event text as shown below:

Transcript filed Re: Hearing Held 10/16/2019, Remote electronic access to the transcript is restricted until 02/4/2020.
The transcript may be viewed at the Bankruptcy Court Clerk's Office. [For information about how to contact the
transcriber, call the Clerk's Office] or [Contact the Court Reporter/Transcriber eScribers, Telephone number
973−406−2250.] [Transcript Purchased by JUDGE HUENNEKENS.] (RE: related document(s) [5780] Status
Hearing held and continued; (related document(s): 5774 Order Setting Hearing) Hearing scheduled for 11/05/2019 at
02:00 PM at Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. Appearances: Bruce
Matson; Robert Van Arsdale; Lynn Tavenner; Michael Wilson. (oliverb), [5781] Hearing continued; (related
document(s): 5775 Final Report and Motion for Final Decree filed by Bruce H. Matson) Appearances: Bruce H.
Matson; Robert Van Arsdale; Lynn Tavenner; Michael Wilson. Hearing scheduled for 11/05/2019 at 02:00 PM at
Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (oliverb)). Notice of Intent to
Request Redaction Deadline Due By 11/13/2019. Redaction Request Due By 11/27/2019. Redacted Transcript
Submission Due By 12/9/2019. Transcript access will be restricted through 02/4/2020. (Gottlieb, Jason)



      The parties have [until November 14, 2019] [seven (7) calendar days from the date of filing of the transcript] to
file with the court a Notice of Intent to Request Redaction of this transcript. The deadline for filing a request for
redaction is [ November 29, 2019] [21 days from the date of filing of the transcript].
      If a request for redaction is filed, the redacted transcript is due [ December 9, 2019] [31 days from the date of
filing of the transcript].

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is [ February 5, 2020] [90 calendar days from the date of filing of the transcript] unless
extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view
the document at the clerk's office public terminal.
                                                           William C. Redden
                                                           Clerk, United States Bankruptcy Court
Date: November 7, 2019

[ntctranredact.jsp 3/2009]
          Case 08-35994-KRH               Doc 5791 Filed 11/09/19                  Entered 11/10/19 00:26:29                 Desc
                                         Imaged Certificate of Notice              Page 2 of 27
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 08-35994-KRH
LandAmerica Financial Group, Inc.                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: baumgartn                    Page 1 of 26                         Date Rcvd: Nov 07, 2019
                                      Form ID: redacttr                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
aty            +Bruce H. Matson,   7204 Glen Forest Drive,   Suite 102,   Richmond, VA 23226-3783

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 6, 2019 at the address(es) listed below:
              Aaron G. McCollough    on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               amccollough@mcguirewoods.com
              Aaron L. Hammer    on behalf of Defendant    Mercer ahammer@hmblaw.com, ecfnotices@hmblaw.com
              Abigail R. Ryan    on behalf of Interested Party    Texas Department of Insurance
               abby.ryan@oag.state.tx.us
              Abigail S. Phillips    on behalf of Attorney    Monument Consulting, LLC aphillips@pf-law.com,
               beth@pf-law.com;dweekley@pf-law.com
              Adam R. Nelson    on behalf of Creditor   Diversified Copier Products dba Diversified Business
               Solutions anelson@t-mlaw.com, crunnett@t-mlaw.com
              Adam R. Nelson    on behalf of Defendant   Diversified Business Solutions anelson@t-mlaw.com,
               crunnett@t-mlaw.com
              Adam R. Nelson    on behalf of Defendant   SLK Global BPO Services Private Limited
               anelson@t-mlaw.com, crunnett@t-mlaw.com
              Alan D. Eisler     on behalf of Creditor   Mercer (US) Inc. aeisler@e-hlegal.com,
               mcghamilton@gmail.com
              Albert L. Boasberg    on behalf of Plaintiff Teresa Barbosa aboasberg@sbcglobal.net
              Alexander Jason Kramer    on behalf of Creditor Ronald B. Ramos akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Creditor Michelle H. Gluck akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Defendant Theodore L. Chandler, Jr. akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Defendant Michelle H. Gluck akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Defendant Christine R. Vlahcevic akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Creditor Christine R. Vlahcevic akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Defendant G. William Evans akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Creditor G. William Evans akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Creditor Theodore L. Chandler, Jr. akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alexander Jason Kramer    on behalf of Defendant Ronald B. Ramos akramer@foley.com,
               wmckenna@foley.com;jlee@foley.com;khall@foley.com
              Alison Ross Wickizer Toepp    on behalf of Defendant    IKON Financial Services
               atoepp@reedsmith.com,
               dlynch@reedsmith.com;cvalente@reedsmith.com;bankruptcy-2628@ecf.pacerpro.com;docketingecf@reedsmi
               th.com;catrina-valente-9230@ecf.pacerpro.com;alison-toepp-2069@ecf.pacerpro.com;donna-lynch-3986@
               ecf.pacerpro.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 3 of 27


District/off: 0422-7          User: baumgartn              Page 2 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Alison Ross Wickizer Toepp    on behalf of Defendant    GE Capital Financial, Inc.
               atoepp@reedsmith.com,
               dlynch@reedsmith.com;cvalente@reedsmith.com;bankruptcy-2628@ecf.pacerpro.com;docketingecf@reedsmi
               th.com;catrina-valente-9230@ecf.pacerpro.com;alison-toepp-2069@ecf.pacerpro.com;donna-lynch-3986@
               ecf.pacerpro.com
              Ana N. Damonte    on behalf of Creditor   Michael T. & Laurel K. Rose Family Trust
               ana.damonte@pillsburylaw.com
              Ana N. Damonte    on behalf of Interested Party    Michael T. & Laurel K. Rose Family Trust
               ana.damonte@pillsburylaw.com
              Ana N. Damonte    on behalf of Unknown   Michael T. & Laurel K. Rose Family Trust
               ana.damonte@pillsburylaw.com
              Ana N. Damonte    on behalf of Interested Party    Daniel & Lisa Mazzoncini Family Trust
               ana.damonte@pillsburylaw.com
              Andrew J. Nazar    on behalf of Creditor   Perceptive Software anazar@stklaw.com
              Anne G. Bibeau    on behalf of Creditor   Los Angeles County Treasurer & Tax Collector
               ABibeau@vanblk.com, drichards@vanblk.com;kjerald@vanblk.com
              Annemarie G. McGavin    on behalf of Defendant    Beau Street Associates, L.P.
               annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Interested Party Jeffrey L. Stone annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Creditor    Millcraft Center, L.P. annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Counter-Claimant    Beau Street Associates, L.P.
               annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Defendant    Millcraft Center, L.P. annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Creditor    Beau Street Associates, Limited Partnership
               annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Annemarie G. McGavin    on behalf of Counter-Claimant    Millcraft Center, L.P.
               annemarie.mcgavin@bipc.com,
               joseph.carita@bipc.com;peter.duhig@bipc.com;donna.curcio@bipc.com;anna.gesek@bipc.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Lawyers Title Insurance Corporation
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant David L. Long aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Fidelity National Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Commonwealth Land Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Commonwealth Land Title Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Chicago Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant Fred Piro aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               Liquidation Trust Advisory Committee aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant Robert Bridgeman aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Experian Information Solutions, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant    Commonwealth Land Title Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Fidelity National Title Insurance Commpany
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant Richard F. Giacomo aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Fidelity National Financial, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Experian Information Solutions, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant Kenneth Wood aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Fidelity National Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Visionet Systems, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant Howard S. Miller aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Fidelity National Financial, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Chicago Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant John C. Miller aepps@williamsmullen.com,
               avaughn@williamsmullen.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 4 of 27


District/off: 0422-7          User: baumgartn              Page 3 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Augustus C. Epps, Jr.    on behalf of Defendant    Mindbrix LP aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Creditor    Mindbrix, LP aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant W. McIlwaine Thompson aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Attorney Augustus C. Epps, Jr. aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Visionet Systems aepps@williamsmullen.com,
               avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Defendant    Fidelity National Finance, Inc.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Movant    Lawyers Title Insurance Company
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Augustus C. Epps, Jr.    on behalf of Interested Party    Illinois Union Insurance Co.
               aepps@williamsmullen.com, avaughn@williamsmullen.com
              Austin L. McMullen    on behalf of Creditor    Bradley Arant Boult Cummings, LLP amcmullen@babc.com
              Benjamin G. Chew    on behalf of Creditor    Millard Refrigerated Services, Inc. bchew@manatt.com,
               vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff    Lubexpress Land Company, Inc. bchew@manatt.com,
               vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff Michael W. Dobson bchew@manatt.com, vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff Lisa L. Dobson bchew@manatt.com, vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff    Lubexpress Operating Company, Inc. bchew@manatt.com,
               vqueen@manatt.com
              Benjamin G. Chew    on behalf of Creditor    Lisa L. Dobson, Michael W. Dobson, Barbara W. Dobson,
               Ralph Dobson bchew@manatt.com, vqueen@manatt.com
              Benjamin G. Chew    on behalf of Creditor    Lubexpress Land Company, Inc. bchew@manatt.com,
               vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff Ralph Dobson bchew@manatt.com, vqueen@manatt.com
              Benjamin G. Chew    on behalf of Creditor    LubExpress Land Company, Inc., LubExpress Operating
               Company bchew@manatt.com, vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff    Millard Refrigerated Services, Inc. bchew@manatt.com,
               vqueen@manatt.com
              Benjamin G. Chew    on behalf of Plaintiff Barbara W. Dobson bchew@manatt.com, vqueen@manatt.com
              Brandy M. Rapp   on behalf of Plaintiff Bruce H. Matson brapp@wtplaw.com, twhitt@wtplaw.com
              Brian William Bisignani    on behalf of Creditor    Aon Consulting bbisignani@postschell.com
              Bruce E. Arkema    on behalf of Plaintiff    Doerle Properties, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Frontier Pepper’s Ferry, LLC
               barkema@durrettebradshaw.com, bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Priscilla D. Brown barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Kathryn Grande barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    MB Venture, Ltd. barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Gabriella P Germinaro barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff E. Michael Spriggs, II barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Angelo Grande barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Leapin Eagle, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Frederick Gelardo barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Julie Kilgore barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Creditor    RFL Properties, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Texana Pickle Producers, Inc.
               barkema@durrettebradshaw.com, bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Korea Plaza, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Barton Kilgore barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Joseph J. Germinaro barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Leon A. D’Aquin, Jr. barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Lincolnway Green, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Charles J. Bocklet, Jr. barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff Grace E. Bocklet barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 5 of 27


District/off: 0422-7          User: baumgartn              Page 4 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bruce E. Arkema    on behalf of Plaintiff    Joseph E. Lew, Trustee of the Lew Family Trust
               barkema@durrettebradshaw.com, bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Hoshiko Farms, Inc. barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Grayling Green, LLC barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Plaintiff    Guerra Brothers barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce E. Arkema    on behalf of Attorney Ross Spence barkema@durrettebradshaw.com,
               bmcmillen@durrettecrump.com
              Bruce H. Matson    on behalf of Creditor    United of Omaha Life Insurance Company
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor Committee    Official Committee of Unsecured Creditors of
               LandAmerica Financial Group, Inc. bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor The Prudential Insurance Company of Amer
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor    RGA Reinsurance Company bruce.matson@leclairryan.com,
               klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor    Prudential Investment Management, Inc.
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor    Ltd, Mutual of Omaha Insurance Company
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor    Gibraltar Life Insurance bruce.matson@leclairryan.com,
               klord@spottsfain.com
              Bruce H. Matson    on behalf of Interested Party    LFG Liquidation Trust
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Interested Party    OneStop Liquidation Trust
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor Committee    The Official Committee of Unsecured Creditors
               of LandAmerica Financial Group, Inc. bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Unknown    OneStop Liquidation Trust bruce.matson@leclairryan.com,
               klord@spottsfain.com
              Bruce H. Matson    on behalf of Creditor Committee    The Official Commitee of Unsecured Creditors
               bruce.matson@leclairryan.com, klord@spottsfain.com
              Bruce H. Matson    on behalf of Trustee Bruce H. Matson bruce.matson@leclairryan.com,
               klord@spottsfain.com
              Bruce H. Matson    on behalf of Attorney Bruce H. Matson rtkchallenge@gmail.com,
               klord@spottsfain.com
              C. Thomas Ebel    on behalf of Plaintiff    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust tebel@sandsanderson.com, sryan@sandsanderson.com
              C. Thomas Ebel    on behalf of Plaintiff Bernadette Aiello tebel@sandsanderson.com,
               sryan@sandsanderson.com
              C. Thomas Ebel    on behalf of Plaintiff Benjamin Aiello tebel@sandsanderson.com,
               sryan@sandsanderson.com
              Carl D. Lonas   on behalf of Plaintiff     Merriman Valley Limited Liability Co. dlonas@mrcpclaw.com
              Carl D. Lonas   on behalf of Creditor     Griffin Industries, Inc. dlonas@mrcpclaw.com
              Carl D. Lonas   on behalf of Plaintiff David R. Shepherd dlonas@mrcpclaw.com
              Catherine Elizabeth Creely    on behalf of Creditor    Official Creditors of the Unsecured
               Creditors of LandAmerica 1031 Exchange Services, Inc. ccreely@akingump.com
              Catherine Elizabeth Creely    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors of LandAmerica 1031 Exchange Services, Inc. ccreely@akingump.com
              Catherine Schlomann Robertson    on behalf of Creditor    Hacienda Plaza Associates
               crobertson@pahl-mccay.com
              Charles F.B. McAleer, Jr.    on behalf of Defendant Pamela K. Saylors cmcaleer@milchev.com,
               eokeefe@milchev.com;jkossak@milchev.com;shull@milchev.com;bpollack@milchev.com
              Charles L. Williams    on behalf of Interested Party Kerrie Borboa
               cwilliams@williamsandskilling.com,
               churt@williamsandskilling.com;lredford@williamsandskilling.com
              Charles L. Williams    on behalf of Creditor Patrick Stanton cwilliams@williamsandskilling.com,
               churt@williamsandskilling.com;lredford@williamsandskilling.com
              Cheryl F. Perkins    on behalf of Defendant Denise J. Wilson cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant Gerald R Terry cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant Ann T. Robbins cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant    Leapin Eagle, LLC cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant Jane T. Evans cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant    Angela M. Arthur, As Trustee of the Arthur
               Declaration of Trust, Dated December 29, 1988 cperkins@attorneyssc.com, skeefe@attorneyssc.com
              Cheryl F. Perkins    on behalf of Defendant Vivian Hays cperkins@attorneyssc.com,
               skeefe@attorneyssc.com
              Christian K. Vogel    on behalf of Interested Party    LFG Liquidation Trust
               kvogel@vogelandcromwell.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 6 of 27


District/off: 0422-7          User: baumgartn              Page 5 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Christian K. Vogel    on behalf of Creditor Committee    The Official Committee of Unsecured
               Creditors of LandAmerica Financial Group, Inc. kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Creditor Committee    The Official Committee of Unsecured
               Creditors kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Counter-Defendant Bruce H. Matson kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Plaintiff Bruce H. Matson kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               of LandAmerica Financial Group, Inc. kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Creditor Committee    The Official Commitee of Unsecured
               Creditors kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Trustee Bruce H. Matson kvogel@vogelandcromwell.com
              Christian K. Vogel    on behalf of Plaintiff    LandAmerica OneStop, Inc kvogel@vogelandcromwell.com
              Christopher A. Jones    on behalf of Mediator Christopher A Jones cajones@wtplaw.com,
               clano@wtplaw.com,jwilson@wtplaw.com
              Christopher A. Jones    on behalf of Creditor Ann M. Frohman cajones@wtplaw.com, clano@wtplaw.com,
               jwilson@wtplaw.com
              Christopher E. Brown    on behalf of Defendant    Iron Mountain Records Management, Inc.
               hgould@milesstockbridge.com
              Christopher L. Perkins    on behalf of Interested Party    LFG Liquidation Trust
               christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Creditor Committee    The Official Committee of Unsecured
               Creditors christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Creditor Committee    Official Comittee of Unsecured
               Creditors of LandAmerica Financial Group, Inc. christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors of LandAmerica Financial Group, Inc. christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Plaintiff Bruce H. Matson
               christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Interested Party    Post-Effective Date LFG
               christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Creditor Committee    The Official Commitee of Unsecured
               Creditors christopher.perkins@leclairryan.com
              Christopher L. Perkins    on behalf of Trustee Bruce H. Matson christopher.perkins@leclairryan.com
              Clarence Lamar Garren    on behalf of Creditor    The First American Corporation
               clgarren@scottkroner.com
              Daniel F. Vidas    on behalf of Creditor   Truax Corporation dfv@dunn-carney.com,
               sar@dunn-carney.com
              Daniel F. Vidas    on behalf of Plaintiff    Truax Corporation dfv@dunn-carney.com,
               sar@dunn-carney.com
              Daniel F. Vidas    on behalf of Creditor   Five NS, LLC dfv@dunn-carney.com, sar@dunn-carney.com
              Daniel F. Vidas    on behalf of Plaintiff    Five NS, LLC dfv@dunn-carney.com, sar@dunn-carney.com
              Daniel F. Vidas    on behalf of Creditor   DECEHC III Investments, LLC dfv@dunn-carney.com,
               sar@dunn-carney.com
              Daniel M. Press    on behalf of Defendant    Indisoft, LLC dpress@chung-press.com,
               pressdm@gmail.com
              Daniel M. Press    on behalf of Creditor   Indisoft, LLC dpress@chung-press.com, pressdm@gmail.com
              David A. Greer   on behalf of Creditor    Barry Gluckstern and Sharon E. Frank, Trustees of the
               Sharon and Barry Family Trust, UDT, Dated September 20, 2007 dgreer@davidgreerlaw.com,
               ecf@davidgreerlaw.com
              David A. Greer   on behalf of Plaintiff    Barry Gluckstern and Sharon E. Frank, Trustees of the
               Sharon and Barry Family Trust, UDT, Dated September 20, 2007 dgreer@davidgreerlaw.com,
               ecf@davidgreerlaw.com
              David A. Hickerson    on behalf of Creditor Christine R. Vlahcevic DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Defendant Ronald B. Ramos DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Creditor Michelle H. Gluck DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Defendant Michelle H. Gluck DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Creditor Theodore L. Chandler, Jr. DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Defendant Christine R. Vlahcevic DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Creditor G. William Evans DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Creditor Ronald B. Ramos DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Defendant Theodore L. Chandler, Jr. DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David A. Hickerson    on behalf of Defendant G. William Evans DHickerson@foley.com,
               kshrout@foley.com;msertich@foley.com;sfredericksen@foley.com
              David D. Hopper    on behalf of Creditor   Experian Information Solutions, Inc. ddhopper@chlhf.com,
               bhale@chlhf.com
              David D. Hopper    on behalf of Interested Party    Experian Information Solutions, Inc.
               ddhopper@chlhf.com, bhale@chlhf.com
              David D. Hopper    on behalf of Interested Party    Charles Lumber Company, Inc. ddhopper@chlhf.com,
               bhale@chlhf.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 7 of 27


District/off: 0422-7          User: baumgartn              Page 6 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              David E. Carney    on behalf of Creditor John P. McCann dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David E. Carney    on behalf of Creditor Gale K. Caruso dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David E. Carney    on behalf of Creditor Thomas G. Snead, Jr. dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David E. Carney    on behalf of Creditor Robert T. Skunda dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David E. Carney    on behalf of Creditor Robert F. Norfleet, Jr. dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David E. Carney    on behalf of Creditor Marshall Wishnack dcarney@skadden.com,
               dlmlcwas@skadden.com;amargoli@skadden.com;warren.allen@skadden.com;debank@skadden.com
              David J. Ervin    on behalf of Plaintiff    Chino Spectrum Center, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Lubexpress Operating Company, Inc.
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Lisa L. Dobson, Michael W. Dobson, Barbara W. Dobson,
               Ralph Dobson dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Millard Refrigerated Services, Inc.
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Indecomm Corporation and Indecomm Holdings, Inc.
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Chino Wings, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    LubExpress Land Company, Inc., LubExpress Operating
               Company dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    NMC Summit, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Chino Spectrum Center, LLC, Chino Wings, LLC
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Chino Spectrum Center, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Tower Summit Colorado, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Lubexpress Land Company, Inc. dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Tower Summit Colorado, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Millard Refrigerated Services, Inc.
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Westminster Summit, L.P. dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    Westminster Peak L.P. dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Defendant    US Recordings Inc dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Westminster Peak L.P., Westminster Summit, L.P., NMC
               Summit, LLC, Tower Summit Colorado, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Westminster Peak L.P. and Westminster Summit L.P.
               dervin@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Creditor    Lubexpress Land Company, Inc. dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David J. Ervin    on behalf of Plaintiff    NMC Summit, LLC dervin@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              David M. Pelletier    on behalf of Creditor David N. Johnson dpelletier@axley.com,
               mdement@axley.com
              David M. Poitras    on behalf of Interested Party    Henri J. Van Hirtum, Attorney-in-Fact
               dmp@jmbm.com
              David Mitchell Ross, Jr.    on behalf of Defendant    Hartford Life Insurance Co.
               david.ross@wilsonelser.com, timothy.wheeler@wilsonelser.com;daniel.flores@wilsonelser.com
              David R. Ruby    on behalf of Creditor    Stockard Realty Partnership, Ltd. druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Plaintiff Alfonso Jones druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Plaintiff Kimberly R. Kidd druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Plaintiff    MNC Spring Shadows Place, LP druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Movant    Delta Bank, National Association druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor Kimberly R. Kidd druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor David C. Smith druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor Wayne R. Kidd druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19          Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice      Page 8 of 27


District/off: 0422-7          User: baumgartn              Page 7 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              David R. Ruby    on behalf of Creditor Brian/Tracey Roach druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Defendant    SLK Global BPO Services Private Limited druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Defendant    Diversified Business Solutions druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Plaintiff    Sessan Investments, Inc. druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor    Iron Crown LLLP druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor    Arboleda Corporation druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor Alfonso Jones druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor    MNC Spring Shadows Place, LP druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Plaintiff Wayne R. Kidd druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              David R. Ruby    on behalf of Creditor Patrick K. Burke druby@t-mlaw.com,
               bankruptcyassistant@t-mlaw.com;druby@ecf.epiqsystems.com
              Dennis D. Miller    on behalf of Creditor    CMR, Inc. dmiller@steinlubin.com
              Dennis T. Lewandowski    on behalf of Trustee Gerard A. McHale, Jr. dtlewand@kaufcan.com
              Dennis T. Lewandowski    on behalf of Interested Party Gerard A. McHale, Jr. dtlewand@kaufcan.com
              Diane W. Sanders    on behalf of Creditor    Llano County austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    Robertson County austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    City of Hearne austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    Aransas County austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    McLennan County austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    Hearne ISD austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    Round Rock ISD austin.bankruptcy@lgbs.com
              Diane W. Sanders    on behalf of Creditor    Lampasas CAD austin.bankruptcy@lgbs.com
              Dion W. Hayes    on behalf of Debtor    LandAmerica 1031 Exchange Services, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Plaintiff    LandAmerica OneStop, Inc dhayes@mcguirewoods.com,
               kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    Land America Financial Group, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    Capital Title Group, Inc. dhayes@mcguirewoods.com,
               kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Interested Party    LFG Liquidation Trust dhayes@mcguirewoods.com,
               kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Debtor    LandAmerica Financial Group, Inc. dhayes@mcguirewoods.com,
               kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Plaintiff    LandAmerica 1031 Exchange Services, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Interested Party    LandAmerica OneStop, Inc. dhayes@mcguirewoods.com,
               kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    LandAmerica Financial Group, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    LandAmerica Exchange Services, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Dion W. Hayes    on behalf of Defendant    LandAmerica Financial Group, Inc.
               dhayes@mcguirewoods.com, kcain@mcguirewoods.com
              Donna J. Hall    on behalf of Movant    CP Oxford Gardens, LLC donna.hall@leclairryan.com,
               temple.enos@leclairryan.com
              Donna J. Hall    on behalf of Creditor    Laura Peters and Cohelan & Khoury
               donna.hall@leclairryan.com, temple.enos@leclairryan.com
              Donna J. Hall    on behalf of Attorney    James C. Bastian, Jr. and Melissa R. Davis of Shulman
               Hodges & Bastian LLP donna.hall@leclairryan.com, temple.enos@leclairryan.com
              Donna J. Hall    on behalf of Interested Party    Equity Title Arizona, Inc., Equity Title, LLC,
               JLM Title, LLC and Orange Coast Title Company donna.hall@leclairryan.com,
               temple.enos@leclairryan.com
              Donna J. Hall    on behalf of Movant Donna Joyce Hall donna.hall@leclairryan.com,
               temple.enos@leclairryan.com
              Donna J. Hall    on behalf of Attorney Donna Joyce Hall donna.hall@leclairryan.com,
               temple.enos@leclairryan.com
              Douglas Scott     on behalf of Defendant    Southern American Title Company, Inc.
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    Sungard Availability Services, LP
               BankruptcyCounsel@gmail.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19         Entered 11/10/19 00:26:29        Desc
                                 Imaged Certificate of Notice     Page 9 of 27


District/off: 0422-7          User: baumgartn             Page 8 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Douglas Scott     on behalf of Creditor Gregory D Schultz BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor Matthew B Luxenberg BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Counter-Claimant    Shanks, Butler and Associates, PC
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of 3rd Party Plaintiff George M Shanks, Jr. BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    Sungard Avantgard LLC BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Defendant    Shanks, Butler and Associates, PC
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Counter-Claimant    Southern American Title Company, Inc.
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of 3rd Party Plaintiff    Southern American Title Company, Inc.
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    MEF Realty LLC BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of 3rd Party Plaintiff    Shanks, Butler and Associates, PC
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Attorney Douglas A. Scott BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    ROHO Investments Ltd BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    Grandview Condominium Unit Owners Assoc., Inc.
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Defendant George M Shanks, Jr. BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    TCAM Core Property Fund, LP BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Creditor    Robert F. Kelly & Joan P. Kelly
               BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of 3rd Party Plaintiff Lois Shanks BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Counter-Claimant Lois Shanks BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Plaintiff    ROHO Investments, Ltd BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Counter-Claimant George M Shanks, Jr. BankruptcyCounsel@gmail.com
              Douglas Scott     on behalf of Defendant Lois Shanks BankruptcyCounsel@gmail.com
              Elizabeth Banda Calvo     on behalf of Creditor    Grapevine-Colleyville ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Highland Park ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Johnson County
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    City of Burleson
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Arlington ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Carroll ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    City of Colleyville
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    City of Hurst
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Richardson ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth Banda Calvo     on behalf of Creditor    Burleson ISD
               rgleason@pbfcm.com;ebcalvo@ecf.inforuptcy.com
              Elizabeth A. Elam    on behalf of Creditor    City of Southlake, Texas betsyelam@toase.com,
               wenditaylor@toase.com
              Elizabeth L. Gunn    on behalf of Creditor Anne V. Martin elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Paul D. Hoffman egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    FSW Corporation egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Parviz Farahzad elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Kevin Sheehan egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    Porete Realty Corporation
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Anne V. Martin egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    The Rose Family Trust, dated 7/10/1991
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Porete Realty Corporation egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Katherine S. Unger elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    R.E.H.A.M. 7, LLC elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Gregg and Hana Opsahl elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust egunn@sandsanderson.com, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    Five NS, LLC elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 10 of 27


District/off: 0422-7          User: baumgartn             Page 9 of 26                 Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Elizabeth L. Gunn    on behalf of Plaintiff Gregg Opsahl egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Kenneth Wood elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    NetREIT egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    Oracle USA, Inc. elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    The Mazzoncini Family Trust, dated 1/23/1995
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Frank F. Souza, Trustee of the 1996 Souza Family
               Survivors Trust Dated December 6, 1996 egunn@sandsanderson.com, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Sandra Sheehan egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Five NS, LLC egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Truax Corporation egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Charles E. Clough egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Hana Opsahl egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    C & M Warehouse, Inc. and Car-Mil Realty, LLC
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    FSP Innsbrook Corp. elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    NetREIT elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    Brentwood Real Property I, LLC
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Jo Anne Wood elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Car-Mil Realty, LLC egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    C & M Warehouse, Inc. egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Judith T. Clough egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor Paul D. Hoffman elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Brentwood Real Property I, LLC
               egunn@sandsanderson.com, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    Vine Street Development egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    R.E.H.A.M. 7, LLC egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Greg Billman egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Dania Billman egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff Katherine S. Unger egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff    DECEHC III Investments, LLC egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Plaintiff H. Chris Christy egunn@sandsanderson.com,
               bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor    DECEHC III Investments, LLC
               elizabeth.gunn@dss.virginia.gov, bankruptcy@dss.virginia.gov
              Elizabeth L. Gunn    on behalf of Creditor H. Chris Christy elizabeth.gunn@dss.virginia.gov,
               bankruptcy@dss.virginia.gov
              Emil Hirsch     on behalf of Creditor    Grunstead Family Limited Partnership ehirsch@babc.com
              Erik W. Fox   on behalf of Creditor    Healthy Buildings International, Inc. efox@reesbroome.com,
               jchalashtori@reesbroome.com;mfarrish@reesbroome.com;AFrazier@reesbroome.com;rhurley@reesbroome.co
               m;rchambers@reesbroome.com
              Erin Elizabeth Kessel    on behalf of Creditor Lynn M. Riedel ekessel@spottsfain.com,
               kligon@spottsfain.com;jwest@spottsfain.com;rchappell@spottsfain.com;tmoore@spottsfain.com;eanders
               on@spottsfain.com;jdonaldson@spottsfain.com;jolmsted@spottsfain.com;hwilson@spottsfain.com
              Frances A. Smith    on behalf of Creditor    CitiGroup Global Markets, Inc.
               frances.smith@haynesboone.com
              Frank F. McGinn    on behalf of Creditor    Iron Mountain Information Management, Inc.
               ffm@bostonbusinesslaw.com
              Gary L. Edwards    on behalf of Interested Party    Interface Inc. gedwards@bakerdonelson.com
              Gary L. Edwards    on behalf of Defendant    Interface, Inc. gedwards@bakerdonelson.com
              George E. Kostel    on behalf of Creditor    DCRE Investments, LLC gkostel@polsinelli.com,
               gekostel@gmail.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 11 of 27


District/off: 0422-7          User: baumgartn              Page 10 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              George E. Kostel    on behalf of Creditor Gregory D. Schultz gkostel@polsinelli.com,
               gekostel@gmail.com
              George E. Kostel    on behalf of Creditor Kyoungue Kim gkostel@polsinelli.com, gekostel@gmail.com
              George E. Kostel    on behalf of Creditor Gregory D Schultz gkostel@polsinelli.com,
               gekostel@gmail.com
              Gilbert Barnett Weisman    on behalf of Creditor    American Express Travel Related Services Co Inc
               notices@becket-lee.com
              Gina Baker Hantel    on behalf of Creditor    Tennessee Dept. Of Revenue agbankcal@ag.tn.gov
              H. Elizabeth Weller    on behalf of Creditor    Ellis County Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Tarrant County and Memphis, Tennessee
               Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Dallas County Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Montgomery County Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Harris County Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Tarrant County Dallas.Bankruptcy@publicans.com
              H. Elizabeth Weller    on behalf of Creditor    Fort Bend County Dallas.Bankruptcy@publicans.com
              H. Jason Gold    on behalf of Mediator H. Jason Gold jgold@wileyrein.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               alex.reilly@nelsonmullins.com
              H. Jason Gold    on behalf of Mediator H. Jason Gold jgold@wileyrein.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               alex.reilly@nelsonmullins.com
              Hale Yazicioglu     on behalf of Creditor Karin Gerges hyazicioglu@jshllp.com
              Hale Yazicioglu     on behalf of Creditor    Gerges hyazicioglu@jshllp.com
              Hale Yazicioglu     on behalf of Creditor Safwat A. Gerges hyazicioglu@jshllp.com
              Hannah C. Garrett    on behalf of Interested Party    Wildcat Synergy Equities, LLC
               hgarrett@hunton.com
              Helen R. Frazer    on behalf of Creditor    Dawn Elizabeth Bubion 2003 Trust hfrazer@aalrr.com
              Henry Pollard Long, III    on behalf of Interested Party    Ernst & Young LLP hlong@huntonAK.com,
               tcanada@huntonAK.com
              Henry Pollard Long, III    on behalf of Interested Party    Stewart Information Services
               Corporation hlong@huntonAK.com, tcanada@huntonAK.com
              Ian S. Landsberg    on behalf of Creditor    Westminster Peak L.P., Westminster Summit, L.P., NMC
               Summit, LLC, Tower Summit Colorado, LLC ilandsberg@landsberg-law.com
              Ian S. Landsberg    on behalf of Creditor    Westminster Peak, LP ilandsberg@landsberg-law.com
              Ian S. Landsberg    on behalf of Creditor    Tower Summit Colorado, LLC ilandsberg@landsberg-law.com
              Ian S. Landsberg    on behalf of Creditor    NMC Summit, LLC ilandsberg@landsberg-law.com
              Ian S. Landsberg    on behalf of Creditor    Westminster Summit, LP ilandsberg@landsberg-law.com
              J. Casey Roy    on behalf of Interested Party    Texas Department of Insurance
               casey.roy@texasattorneygeneral.gov
              J. Christian Word    on behalf of Creditor    Smart Title Solutions LLC
               chefiling@lw.com;robert.klyman@lw.com
              James D. R. Roberts, Jr.    on behalf of Creditor James B. Walker, Jr. JimRob001@aol.com
              James Durkee Wood    on behalf of Interested Party    IQC Property, Inc. jdw@jdwoodlaw.com
              James F. Byrne    on behalf of Plaintiff    C & M Warehouse, Inc. jfb@byrnestorm.com
              James F. Byrne    on behalf of Plaintiff    Car-Mil Realty, LLC jfb@byrnestorm.com
              James P. Moloy    on behalf of Creditor    Kocolene Marketing, LLC jmoloy@boselaw.com,
               dlingenfelter@boselaw.com;mwakefield@boselaw.com
              James P. Ryan    on behalf of Debtor    LandAmerica Financial Group, Inc. jryan@nossaman.com,
               kbrayton@nossaman.com
              James P. Ryan    on behalf of Creditor    Grunstead Family Limited Partnership jryan@nossaman.com,
               kbrayton@nossaman.com
              James R. Gilreath    on behalf of Creditor Gerald R. Terry jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor Angela M. Arthur jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor Denise J. Wilson jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Defendant Ann T. Robbins jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor Jane T. Evans jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor Vivian Hays jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor    Leapin Eagle, LLC jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Gilreath    on behalf of Creditor Ann T. Robbins jim@gilreathlaw.com,
               kathie@gilreathlaw.com
              James R. Schroll    on behalf of Mediator James R. Schroll jschroll@beankinney.com,
               ncoton@beankinney.com
              James S. Brouner    on behalf of Creditor    ROHO Investments Ltd brounerj@earthlink.net,
               weisbartm@earthlink.net
              Jamie M. Ketten    on behalf of Debtor    LandAmerica Financial Group, Inc. jketten@willkie.com,
               aambeault@willkie.com;kfitzgerald@willkie.com;ebubriski@willkie.com;;ldenny@willkie.com;dhinrichs
               @willkie.com;jhardy2@willkie.com;mzelinsky@willkie.com;;lkamin@willkie.com;dforman@willkie.com
              Jason A. Zweig    on behalf of Creditor    Barry Gluckstern and Sharon E. Frank, Trustees of the
               Sharon and Barry Family Trust, UDT, Dated September 20, 2007 jzweig@kaplanfox.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 12 of 27


District/off: 0422-7          User: baumgartn              Page 11 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Jeffrey H. Geiger    on behalf of Attorney Jeffrey H. Geiger jgeiger@sandsanderson.com,
               sandrew@sandsanderson.com
              Jeffrey H. Geiger    on behalf of Creditor    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust jgeiger@sandsanderson.com, sandrew@sandsanderson.com
              Jeffrey H. Geiger    on behalf of Plaintiff    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust jgeiger@sandsanderson.com, sandrew@sandsanderson.com
              Jeffrey L. Tarkenton    on behalf of Creditor    Old Republic International Corporation
               jtarkenton@wcsr.com,
               karla.radtke@wbd-us.com;cathy.hinger@wbd-us.com;Sonja.milutinovic@wbd-us.com;Jackson.price@wbd-us
               .com;njohnson@spectorjohnson.com
              Jeffrey L. Tarkenton    on behalf of Defendant    The Irvine Company jtarkenton@wcsr.com,
               karla.radtke@wbd-us.com;cathy.hinger@wbd-us.com;Sonja.milutinovic@wbd-us.com;Jackson.price@wbd-us
               .com;njohnson@spectorjohnson.com
              Jeffrey L. Tarkenton    on behalf of Interested Party    The Irvine Company LLC jtarkenton@wcsr.com,
               karla.radtke@wbd-us.com;cathy.hinger@wbd-us.com;Sonja.milutinovic@wbd-us.com;Jackson.price@wbd-us
               .com;njohnson@spectorjohnson.com
              Jennifer J. West    on behalf of Counter-Claimant    Epic Real Estate Solutions, Inc.
               jwest@spottsfain.com,
               rchappell@spottsfain.com;tmoore@spottsfain.com;eanderson@spottsfain.com;kmoses@spottsfain.com;nmc
               cullagh@spottsfain.com;ehornsby@spottsfain.com
              Jennifer J. West    on behalf of Attorney    Spotts Fain PC jwest@spottsfain.com,
               rchappell@spottsfain.com;tmoore@spottsfain.com;eanderson@spottsfain.com;kmoses@spottsfain.com;nmc
               cullagh@spottsfain.com;ehornsby@spottsfain.com
              Jennifer J. West    on behalf of Creditor    TowerCo Assets LLC jwest@spottsfain.com,
               rchappell@spottsfain.com;tmoore@spottsfain.com;eanderson@spottsfain.com;kmoses@spottsfain.com;nmc
               cullagh@spottsfain.com;ehornsby@spottsfain.com
              Jennifer McLain McLemore    on behalf of Movant    Commonwealth Land Title Company
               jmclemore@williamsmullen.com, avaughn@williamsmullen.com
              Jennifer McLain McLemore    on behalf of Movant    Lawyers Title Insurance Company
               jmclemore@williamsmullen.com, avaughn@williamsmullen.com
              Jennifer McLain McLemore    on behalf of Defendant    Northpoint/Webb Bridge I LLC
               jmclemore@williamsmullen.com, avaughn@williamsmullen.com
              Jennifer S. Ramsey    on behalf of Interested Party    CFS Rambler, L.P. jramsey@jramsey-law.com
              Jerald Russell Hess    on behalf of Interested Party    Western Alliance Bank j.hess@dlapiper.com
              Jeremy S. Williams    on behalf of Interested Party    Etzi Heritage, LLC
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Defendant John DeSantis jeremy.williams@kutakrock.com,
               lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Interested Party    Heritage Center Enterprises, LLC
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Defendant    Surety Title Corporation
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Interested Party    Suisun City Investments, LLC
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Defendant Jonathan Quinn jeremy.williams@kutakrock.com,
               lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Interested Party    Z Heritage LLC jeremy.williams@kutakrock.com,
               lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Interested Party    Sunburst Heritage, LLC
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Defendant Brian Klaus jeremy.williams@kutakrock.com,
               lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Defendant Meral Smith jeremy.williams@kutakrock.com,
               lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy S. Williams    on behalf of Interested Party    Heritage Owner, LLC
               jeremy.williams@kutakrock.com, lynda.wood@kutakrock.com;Amanda.nugent@kutakrock.com
              Jeremy W. Ryan    on behalf of Interested Party    Getty Realty Corp jryan@saul.com
              Jerry Lane Hall    on behalf of Creditor    Pillsbury Winthrop Shaw Pittman jerryhall10@hotmail.com
              John C. Moore    on behalf of Creditor Jane T. Evans john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John C. Moore    on behalf of Creditor Alfonso H Zapata john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John C. Moore    on behalf of Creditor Pamela S. Zelinka john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John C. Moore    on behalf of Creditor Ann T. Robbins john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John C. Moore    on behalf of Creditor Joseph A. Zelinka john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John C. Moore    on behalf of Creditor Gerald R. Terry john.moore@coateslaw.com,
               gloria.newton@coateslaw.com
              John E. Rinaldi    on behalf of 3rd Pty Defendant    Lawyers Title Realty Services Inc.
               jrinaldi@pw.thelandlawyers.com, jrinaldi@thelandlawyers.com
              John E. Rinaldi    on behalf of 3rd Pty Defendant    Fidelity National Financial Inc
               jrinaldi@pw.thelandlawyers.com, jrinaldi@thelandlawyers.com
              John H. Maddock III    on behalf of Interested Party    LFG Liquidation Trust
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    Capital Title Group, Inc. jmaddock@mcguirewoods.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 13 of 27


District/off: 0422-7          User: baumgartn              Page 12 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John H. Maddock III    on behalf of Defendant    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica Title Company jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    Southland Title of San Diego jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    Southland Title Corporation
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    LandAmerica OneStop, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    Land America Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    Southland Title Corporation jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica OneStop, Inc jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica 1031 Exchange Services, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    Capital Title Group, Inc. jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    Southland Title of Orange County
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica Assessment Corporation
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    TTIC-Transnation Title Insurance et al
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Counter-Claimant    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    LandAmerica Exchange Services, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    Post-Effective Date LFG
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               Liquidating Trust jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of blank    Southland Title of San Diego jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Interested Party    LandAmerica Assessment Corporation
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Defendant    Lawyers Title Insurance et al
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Plaintiff    LandAmerica OneStop, Inc jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Debtor    LandAmerica Credit Services, Inc.
               jmaddock@mcguirewoods.com
              John H. Maddock III    on behalf of Plaintiff    LandAmerica 1031 Exchange Services, Inc.
               jmaddock@mcguirewoods.com
              John Kuropatkin Roche    on behalf of Creditor    Viral, Inc. jroche@perkinscoie.com,
               ADSmith@perkinscoie.com;ecf-3ac9070a3959@ecf.pacerpro.com;geisenberg@perkinscoie.com;SCarroll@per
               kinscoie.com
              John Kuropatkin Roche    on behalf of Plaintiff    Viral, Inc. jroche@perkinscoie.com,
               ADSmith@perkinscoie.com;ecf-3ac9070a3959@ecf.pacerpro.com;geisenberg@perkinscoie.com;SCarroll@per
               kinscoie.com
              John Kuropatkin Roche    on behalf of Creditor Springfield Springfield Lodging Associates, LLP
               jroche@perkinscoie.com,
               ADSmith@perkinscoie.com;ecf-3ac9070a3959@ecf.pacerpro.com;geisenberg@perkinscoie.com;SCarroll@per
               kinscoie.com
              John Kuropatkin Roche    on behalf of Plaintiff    Springfield Lodging Associates, LLP
               jroche@perkinscoie.com,
               ADSmith@perkinscoie.com;ecf-3ac9070a3959@ecf.pacerpro.com;geisenberg@perkinscoie.com;SCarroll@per
               kinscoie.com
              John M. Craig    on behalf of Creditor    Virginia Electric and Power Company d/b/a Dominion
               Virginia Power johncraigg@aol.com, russj4478@aol.com
              John M. Craig    on behalf of Creditor    AT&T Corp. johncraigg@aol.com, russj4478@aol.com
              John M. Craig    on behalf of Creditor    Southern California Edison Company johncraigg@aol.com,
               russj4478@aol.com
              John M. Craig    on behalf of Defendant    Southern California Edison Company johncraigg@aol.com,
               russj4478@aol.com
              John M. Craig    on behalf of Creditor    AT&T Mobility, LLC johncraigg@aol.com, russj4478@aol.com
              John M. Landis    on behalf of Creditor    JLCR Partners Houma, LLC jlandis@stonepigman.com,
               scivello@stonepigman.com
              John P. Van Beek    on behalf of Creditor John P. Van Beek jvanbeek@goldmanvanbeek.com,
               awinokurzew@goldmanvanbeek.com;hcurrier@goldmanvanbeek.com;meken@goldmanvanbeek.com;ipaige@goldma
               nvanbeek.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 14 of 27


District/off: 0422-7          User: baumgartn              Page 13 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John T. Arnold    on behalf of Defendant    Southern Resource Company cfreeman@mossandrocovich.com
              John T. Farnum    on behalf of Defendant    UTLS BITB, LLC jfarnum@milesstockbridge.com,
               jfarnumecfnotices@gmail.com
              John T. Farnum    on behalf of Defendant    UnitedTech Lender Services, Inc.
               jfarnum@milesstockbridge.com, jfarnumecfnotices@gmail.com
              John T. Farnum    on behalf of Defendant    UTLS DFS, LLC jfarnum@milesstockbridge.com,
               jfarnumecfnotices@gmail.com
              Jonathan L. Hauser    on behalf of Creditor    Thomson Financial jonathan.hauser@troutmansanders.com
              Jonathan L. Hauser    on behalf of Creditor    Praedium Group, LLC
               jonathan.hauser@troutmansanders.com
              Jonathan L. Hauser    on behalf of Creditor    The Bank of New York Mellon
               jonathan.hauser@troutmansanders.com
              Jonathan L. Hauser    on behalf of Creditor    Old Dominion Security Company
               jonathan.hauser@troutmansanders.com
              Jordana Linder     on behalf of Debtor    LandAmerica Financial Group, Inc. jlinder@willkie.com
              Joseph D. Frank    on behalf of Creditor    Experian Information Solutions, Inc. jfrank@fgllp.com,
               csucic@fgllp.com;csmith@fgllp.com
              Joshua D. Taggatz    on behalf of Interested Party    Graebel Companies, Inc.
               jtaggatz@ruderware.com, nmcdonald@ruderware.com
              Joshua Robert Taylor    on behalf of Interested Party    CFS Rambler, L.P. jrtaylor@steptoe.com
              Joshua Robert Taylor    on behalf of Plaintiff    CFS Rambler L.P. jrtaylor@steptoe.com
              Judy A. Robbins    USTPRegion04.RH.ECF@usdoj.gov
              Justin F. Paget    on behalf of Defendant    First American Corelogic, Inc. jpaget@huntonAK.com,
               tcanada@huntonAK.com
              Keith L. Phillips    on behalf of Mediator Keith L. Phillips Keith@pf-law.com,
               beth@pf-law.com;aphillips@pf-law.com;dweekley@pf-law.com
              Keith L. Phillips    on behalf of Interested Party    LandAmerica Credit Services, Inc. Liquidation
               Trust Keith@pf-law.com, beth@pf-law.com;aphillips@pf-law.com;dweekley@pf-law.com
              Keith L. Phillips    on behalf of Professional    LeClairRyan, A Professional Corporation
               Keith@pf-law.com, beth@pf-law.com;aphillips@pf-law.com;dweekley@pf-law.com
              Keith L. Phillips    on behalf of Interested Party    Trustee of the LandAmerica Credit Services,
               Inc. Liquidation Trust Keith@pf-law.com,
               beth@pf-law.com;aphillips@pf-law.com;dweekley@pf-law.com
              Kevin A. Lake   on behalf of Creditor     SunTrust Bank klake@mcdonaldsutton.com
              Kevin A. Lake   on behalf of Creditor     SunTrust Banks, Inc., SunTrust Robinson Humphrey, Inc.
               and SunTrust Investment Services, Inc. klake@mcdonaldsutton.com
              Kevin J. Funk   on behalf of Plaintiff     Dico Group, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff J. Sean Campbell kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Howard Finkelstein kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Titan Real Estate Holdings, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Creditor     Kingsview Real Estate Partners II, LP kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Central Rockaway Realty LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Tony Horner kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Sandra R. Phillips kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Millmar Holdings, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff James Phillips kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Michael Campbell kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff E. Michael Spriggs, II kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Creditor     Farmers & Merchants Bank of Long Beach kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff J. B. Campbell kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Attorney Clay M. Taylor kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Whitten Properties, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff James G. Clarke kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Korea Plaza, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Robert P. Dreyer kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Julie Kilgore kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff     Northwood Boat Works Realty, L.L.C. kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29               Desc
                                Imaged Certificate of Notice Page 15 of 27


District/off: 0422-7          User: baumgartn             Page 14 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kevin J. Funk   on behalf of Plaintiff Barton Kilgore kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Kingsview Real Estate Partners II, LP kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff Jill E. Forbes kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Texana Pickle Producers, Inc. kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Guerra Brothers kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Polygon Enterprises, Inc. kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Creditor Howard Finkelstein kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Creditor Roland Arthur kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Central Rockaway D LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Grayling Green, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Squick, L.L.C. kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Central Rockaway I LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Joseph E. Lew, Trustee of the Lew Family Trust
               kfunk@dagglaw.com, bmcmillen@durrettecrump.com
              Kevin J. Funk   on behalf of Plaintiff    Lincolnway Green, LLC kfunk@dagglaw.com,
               bmcmillen@durrettecrump.com
              Kimberly S. Winick    on behalf of Creditor    Lereta, LLC kwinick@clarktrev.com
              Kristen E. Burgers    on behalf of Creditor    American Capital, Ltd. kburgers@hirschlerlaw.com,
               ndysart@hirschlerlaw.com;plaura@hirschlerlaw.com
              Laura C. Pyle   on behalf of Creditor Melissa A Hill lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Kenneth Astheimer lpyle@wilsav.com,
               wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Marcy Welburn lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor John M Obzud lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Richard Alexander lpyle@wilsav.com,
               wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Margaret M Serrano-Foster lpyle@wilsav.com,
               wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Ross W Dorneman lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor James E Sindoni lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Lynn Reidel lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Jeffrey D Vaughan lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Holly H Wenger lpyle@wilsav.com, wedwards@wmlawgroup.com
              Laura C. Pyle   on behalf of Creditor Richard P Gonzalez lpyle@wilsav.com,
               wedwards@wmlawgroup.com
              Laura J. Walker    on behalf of Creditor Kenneth A Coe lwalker@cablehuston.com,
               kharris@cablehuston.com
              Lawrence Allen Katz    on behalf of Creditor    Lereta, LLC lkatz@hirschlerlaw.com,
               lrodriguez@hirschlerlaw.com
              Lawrence E. Rifken    on behalf of Defendant    UnitedTech Lender Services, Inc. rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Counter-Claimant    UTLS BITB, LLC rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Defendant    UTLS DFS, LLC rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Counter-Claimant    UTLS DFS, LLC rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Counter-Claimant    UnitedTech Lender Services, Inc.
               rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Defendant    UTLS BITB, LLC rifkenl@gtlaw.com
              Lawrence E. Rifken    on behalf of Interested Party    UnitedTech Lender Services, Inc.
               rifkenl@gtlaw.com
              Leonard Starr    on behalf of Defendant Vivian Hays lstarr@Starr-Law.com, gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant     Leapin Eagle, LLC lstarr@Starr-Law.com,
               gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant Denise J. Wilson lstarr@Starr-Law.com,
               gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant Gerald R Terry lstarr@Starr-Law.com, gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant Jane T. Evans lstarr@Starr-Law.com, gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant Ann T. Robbins lstarr@Starr-Law.com, gadams@Starr-Law.com
              Leonard Starr    on behalf of Defendant     Angela M. Arthur, As Trustee of the Arthur Declaration
               of Trust, Dated December 29, 1988 lstarr@Starr-Law.com, gadams@Starr-Law.com
              Leslie A. Skiba    on behalf of Plaintiff    Lulu Bubion, Trustee of the Lulu Bubion Management
               Trust lskiba@kaplanfrank.com, nferenbach@kaplanfrank.com
              Leslie A. Skiba    on behalf of Plaintiff    RQ Holdings, Inc. lskiba@kaplanfrank.com,
               nferenbach@kaplanfrank.com
              Leslie A. Skiba    on behalf of Plaintiff    Arboleda Corporation lskiba@kaplanfrank.com,
               nferenbach@kaplanfrank.com
              Leslie A. Skiba    on behalf of Plaintiff    Dawn Lizabeth Bubion and Michael Amerio, Trustees of
               the Dawn Lizabeth Bubion 2003 Trust lskiba@kaplanfrank.com, nferenbach@kaplanfrank.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 16 of 27


District/off: 0422-7          User: baumgartn              Page 15 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Leslie A. Skiba    on behalf of Creditor    RamQuest Software, Inc. lskiba@kaplanfrank.com,
               nferenbach@kaplanfrank.com
              Leslie A. Skiba    on behalf of Plaintiff    Debbie Ann Martinez and Michael Amerio, Trustees of
               the Debbie Ann Martinez 2003 Trust lskiba@kaplanfrank.com, nferenbach@kaplanfrank.com
              Leslie A. Skiba    on behalf of Plaintiff David Ash lskiba@kaplanfrank.com,
               nferenbach@kaplanfrank.com
              Lisa Hudson Kim    on behalf of Creditor William Childs Detering lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor Matthew B Luxenberg lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    135th St. Realty Corporation lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    RFL Properties, LLC lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Frontier Pepper’s Ferry, LLC lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor David C. Smith lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Ziegler Family Trust A lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    CDC Rural, LP lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Citibank, N.A. lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Stoutenburg Enterprises, LLC lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Greenwich Village Renovation Co., LLC lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Early Lodging, LLC lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    CDC Glendale, LP lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor Alfredo Barraza lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Natram Associates lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Phlumm, LLC lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    River Bend Real Estate, Inc. lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Plaintiff    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Bernadette Aiello and Benjamin Aiello, as Trustees of
               the Bernadette Aiello Living Trust lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Pflumm, LLC lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor Gerald Puff lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor Maria S. Limon lkim@siwpc.com, lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Serena Hospitality Group, Inc. lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor Bernadette, Benjamin Aiello lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    Phoenix Rising II, LLC lkim@siwpc.com,
               lhamiel@siwpc.com
              Lisa Hudson Kim    on behalf of Creditor    135 Street Corporation lkim@siwpc.com,
               lhamiel@siwpc.com
              Loc Pfeiffer     on behalf of Defendant    Fannie Mae loc.pfeiffer@kutakrock.com,
               karen.thornton@kutakrock.com
              Loc Pfeiffer     on behalf of Creditor    Financial Industry Regulatory Authority, Inc.
               loc.pfeiffer@kutakrock.com, karen.thornton@kutakrock.com
              Loc Pfeiffer     on behalf of Unknown    Reit Management & Research, LLC loc.pfeiffer@kutakrock.com,
               karen.thornton@kutakrock.com
              Louis E. Dolan, Jr.    on behalf of Defendant    All Counties Courier LDOLAN@nixonpeabody.com,
               was.managing.clerk@nixonpeabody.com;eenchill@nixonpeabody.com;cfong@nixonpeabody.com;LCurry@nixon
               peabody.com;lcisz@nixonpeabody.com;VMILIONE@nixonpeabody.com;lmanio@nixonpeabody.com;sf.managing.
               clerk@nixonpeabody.co
              Lynn L. Tavenner    on behalf of Creditor Committee    Official Committee of Unsecured Creditors of
               LandAmerica 1031 Exchange Services, Inc. ltavenner@tb-lawfirm.com,
               sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;pberan@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Lynn L. Tavenner    on behalf of Interested Party Gerard A. McHale, Jr. ltavenner@tb-lawfirm.com,
               sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;pberan@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Lynn L. Tavenner    on behalf of Debtor    LandAmerica Financial Group, Inc.
               ltavenner@tb-lawfirm.com,
               sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;pberan@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Madeleine C. Wanlsee    on behalf of Creditor    Maricopa County Treasurer mwanslee@gustlaw.com
              Madeline A. Trainor    on behalf of Creditor    The Bank of New York Mellon mtrainor@rpb-law.com,
               pdarrough@rpb-law.com
              Marc Abrams     on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               mabrams@willkie.com, mao@willkie.com;ldenny@willkie.com;dhinirchs@willkie.com;lkamin@willkie.com
              Marc Abrams     on behalf of Debtor    LandAmerica Financial Group, Inc. mabrams@willkie.com,
               mao@willkie.com;ldenny@willkie.com;dhinirchs@willkie.com;lkamin@willkie.com
              Mark D. Taylor    on behalf of Creditor    Embarq Logistics, Inc. mtaylor@vlplawgroup.com
              Mark D. Taylor    on behalf of Creditor    LAMAT, LLC mtaylor@vlplawgroup.com
              Mark J. Friedman    on behalf of Interested Party    Western Alliance Bank
               mark.friedman@dlapiper.com
              Martha E. Hulley    on behalf of Creditor Committee    Official Committee of Unsecured Creditors of
               LandAmerica Financial Group, Inc. martha.hulley@leclairryan.com,
               erik.gustafson@leclairryan.com;sarahleitner.kelly@leclairryan.com
              Martha E. Hulley    on behalf of Plaintiff Bruce H. Matson martha.hulley@leclairryan.com,
               erik.gustafson@leclairryan.com;sarahleitner.kelly@leclairryan.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 17 of 27


District/off: 0422-7          User: baumgartn             Page 16 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Martha E. Hulley    on behalf of Creditor Committee    The Official Commitee of Unsecured Creditors
               martha.hulley@leclairryan.com, erik.gustafson@leclairryan.com;sarahleitner.kelly@leclairryan.com
              Martha E. Hulley    on behalf of Plaintiff Bruce H. Matson, Trustee martha.hulley@leclairryan.com,
               erik.gustafson@leclairryan.com;sarahleitner.kelly@leclairryan.com
              Martha E. Hulley    on behalf of Counter-Defendant Bruce H. Matson martha.hulley@leclairryan.com,
               erik.gustafson@leclairryan.com;sarahleitner.kelly@leclairryan.com
              Martha E. Romero    on behalf of Creditor c/o Martha E. Romero Yuba County Tax Collector
               romero@mromerolawfirm.com
              Mary Angela House    on behalf of Intervenor Defendant    Official Committee of Unsecured Creditors
               of LandAmerica 1031 Exchange Services, Inc. mhouse@akingump.com,
               jgold@akingump.com;bpatrick@akingump.com
              Mary Angela House    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               of LandAmerica 1031 Exchange Services, Inc. mhouse@akingump.com,
               jgold@akingump.com;bpatrick@akingump.com
              Matthew A. Gold    on behalf of Creditor    Argo Partners courts@argopartners.net
              Matthew Thomas Sutter    on behalf of Creditor Julie Anne Hiltsley matt@sutterandterpak.com,
               steve@sutterandterpak.com
              Matthew Thomas Sutter    on behalf of Creditor Michael William Hiltsley matt@sutterandterpak.com,
               steve@sutterandterpak.com
              Merrill Boone     on behalf of Creditor    Pension Benefit Guaranty Corporation
               boone.merrill@pbgc.gov, efile@pbgc.gov
              Michael A. Condyles    on behalf of Creditor    Capital One Services, Inc.
               michael.condyles@kutakrock.com, lynda.wood@kutakrock.com;jeremy.williams@kutakrock.com
              Michael A. Condyles    on behalf of Defendant    Capital One Services, Inc.
               michael.condyles@kutakrock.com, lynda.wood@kutakrock.com;jeremy.williams@kutakrock.com
              Michael D. Mueller    on behalf of Defendant    Golden State Overnight mmueller@williamsmullen.com,
               avaughn@williamsmullen.com
              Michael E. Hastings    on behalf of Plaintiff Bruce H. Matson mhastings@wtplaw.com,
               twhitt@wtplaw.com
              Michael Gregory Wilson    on behalf of Creditor    Prudential Investment Management, Inc.
               mike@mgwilsonlaw.com
              Michael J. McManus    on behalf of Defendant    Accountemps michael.mcmanus@dbr.com
              Michael L. Wachtell    on behalf of Creditor    Hospitality Associates of Tannersville, LP
               mwachtell@buchalter.com
              Michael P. Horan    on behalf of Creditor    MB Venture, Ltd., Fl LP mhoran@trenam.com,
               jlord@trenam.com;hmiller@trenam.com
              Miles Jarrad Wright    on behalf of Defendant Brent Allen mjwright@dimuro.com, dnees@dimuro.com
              Nancy K. Swift    on behalf of Creditor    HEWSON/WESTSIDE, LLC bkgroup@buchalter.com
              Neal Lawrence Walters    on behalf of Mediator W. Stephen Scott nwalters@scottkroner.com,
               cblackwood@scottkroner.com
              Neil E. McCullagh    on behalf of Creditor    BVT Institutional Investments, Inc., and U.S. Retail
               Income Fund, VIII-D, L.P. nmccullagh@spottsfain.com,
               eanderson@spottsfain.com;rchappell@spottsfain.com;jwest@spottsfain.com;tmoore@spottsfain.com;ehor
               nsby@spottsfain.com;kmoses@spottsfain.com
              Neil E. McCullagh    on behalf of Creditor    BVT Institutional Investments, Inc. and U.S. Retail
               Income Fund, VIII-D, L.P. nmccullagh@spottsfain.com,
               eanderson@spottsfain.com;rchappell@spottsfain.com;jwest@spottsfain.com;tmoore@spottsfain.com;ehor
               nsby@spottsfain.com;kmoses@spottsfain.com
              Nicholas M. DePalma    on behalf of Plaintiff    Health Care REIT, Inc.
               nicholas.depalma@venable.com, heather.ratliffe@venable.com
              Oscar Baldwin Fears, III    on behalf of Creditor    Georgia Department of Revenue
               bfears@law.ga.gov, jjacobs@law.ga.gov
              P. Matthew Roberts    on behalf of Creditor    American Express Travel Related Services Co Inc
               matt@godwinjonesandprice.com
              Patricia B. Tomasco    on behalf of Creditor    Berns Commercial Properties ptomasco@mailbmc.com,
               ngriffes@mailbmc.com;pkeller@mailbmc.com
              Patrick J. Potter    on behalf of Creditor    Michael T. & Laurel K. Rose Family Trust
               patrick.potter@pillsburylaw.com,
               dania.slim@pillsburylaw.com;Jason.sharp@pillsburylaw.com;Andrew.alfano@pillsburylaw.com;docket@pi
               llsburylaw.com
              Paul F. Blauert    on behalf of Creditor Gregory D Schultz P.blauert@comcast.net
              Paul Vincent Shalhoub    on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               mao@willkie.com, pshalhoub@willkie.com
              Paul Vincent Shalhoub    on behalf of Debtor    Capital Title Group, Inc. mao@willkie.com,
               pshalhoub@willkie.com
              Paul Vincent Shalhoub    on behalf of Debtor    LandAmerica Financial Group, Inc. mao@willkie.com,
               pshalhoub@willkie.com
              Paul Vincent Shalhoub    on behalf of Interested Party    LandAmerica Assessment Corporation
               mao@willkie.com, pshalhoub@willkie.com
              Paula S. Beran    on behalf of Interested Party Lynn L. Tavenner, Trustee of the LeClairRyan PLLC
               Estate pberan@tb-lawfirm.com,
               ltavenner@tb-lawfirm.com;sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Paula S. Beran    on behalf of Interested Party Gerard A. McHale, Jr. pberan@tb-lawfirm.com,
               ltavenner@tb-lawfirm.com;sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Paula S. Beran    on behalf of Creditor Committee    Official Committee of Unsecured Creditors of
               LandAmerica 1031 Exchange Services, Inc. pberan@tb-lawfirm.com,
               ltavenner@tb-lawfirm.com;sdigiorgio@tb-lawfirm.com;lnelson@tb-lawfirm.com;dtabakin@tb-lawfirm.com
              Peter G. Zemanian    on behalf of Interested Party    DCRE Investments, LLC pete@zemanianlaw.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 18 of 27


District/off: 0422-7          User: baumgartn              Page 17 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Peter G. Zemanian    on behalf of Creditor    Chen, David and DCRE Investments, LLC
               pete@zemanianlaw.com
              Peter J. Barrett    on behalf of Creditor    Sentry Insurance a Mutual Company
               peter.barrett@kutakrock.com, charisse.matthews@kutakrock.com;lynda.wood@kutakrock.com
              Peter J. Barrett    on behalf of Interested Party    Fannie Mae peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;lynda.wood@kutakrock.com
              Peter J. Barrett    on behalf of Defendant    Fannie Mae peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;lynda.wood@kutakrock.com
              Peter J. Barrett    on behalf of Creditor    Wachovia Bank, National Association
               peter.barrett@kutakrock.com, charisse.matthews@kutakrock.com;lynda.wood@kutakrock.com
              Peter J. Roberts    on behalf of Creditor Gerald E. Dean proberts@foxrothschild.com,
               cknez@foxrothschild.com
              Peter J. Roberts    on behalf of Creditor Carol L. Dean proberts@foxrothschild.com,
               cknez@foxrothschild.com
              Peter M. Pearl    on behalf of Defendant    Title Court Service, Inc. ppearl@spilmanlaw.com,
               scormany@spilmanlaw.com
              Peter M. Pearl    on behalf of Creditor    Title Court Service, Inc. ppearl@spilmanlaw.com,
               scormany@spilmanlaw.com
              Philip C. Baxa    on behalf of Creditor    Arbor Oaks I, LLC and Arbor Oaks II, LLC
               pbaxa@sandsanderson.com, rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Defendant    Stroz Friedberg, LLC pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Attorney    MercerTrigiani LLP pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Plaintiff    Arbor Oaks II, LLC pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Interested Party    CFS Rambler, L.P. pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Plaintiff    Arbor Oaks I, LLC pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Plaintiff    Pillar Investment Group, L.L.C. pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Philip C. Baxa    on behalf of Creditor    CFS Rambler, L.P. pbaxa@sandsanderson.com,
               rarrington@sandsanderson.com
              Rachel Strickland     on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               rstrickland@willkie.com, mao@willkie.com
              Rachel Strickland     on behalf of Debtor    Capital Title Group, Inc. rstrickland@willkie.com,
               mao@willkie.com
              Rachel Strickland     on behalf of Debtor    LandAmerica Financial Group, Inc.
               rstrickland@willkie.com, mao@willkie.com
              Rachel Strickland     on behalf of Defendant    LandAmerica Financial Group, Inc.
               rstrickland@willkie.com, mao@willkie.com
              Reed A. Heiligman    on behalf of Defendant    Experian Information Solutions, Inc.
               rheiligman@fgllp.com, ccarpenter@fgllp.com
              Reed A. Heiligman    on behalf of Creditor    Experian Information Solutions, Inc.
               rheiligman@fgllp.com, ccarpenter@fgllp.com
              Reginald W. Jackson    on behalf of Creditor    Fifth Third Bank rwjackson@vorys.com,
               bjtobin@vorys.com;apfaff@vorys.com
              Richard C. Maxwell    on behalf of Creditor    W.M. Thompson, Jr. Revocable Trust
               rmaxwell@woodsrogers.com, jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor Robert F. Oliver rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Interested Party    Unofficial Ad Hoc Committee of Commingled
               Exchangers rmaxwell@woodsrogers.com, jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor Venkata Raju rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Plaintiff    Warner of Sturgis, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Plaintiff    DCRE Investments, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    Prudential Properties, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    W. M. Thompson, Jr. Revocable Trust
               rmaxwell@woodsrogers.com, jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    Kendall Square, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    Warner of Sturgis, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    Pleasant Valley Ranch, LLC rmaxwell@woodsrogers.com,
               jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    CLA Real Estate Investments, LLC
               rmaxwell@woodsrogers.com, jmartin@woodsrogers.com
              Richard C. Maxwell    on behalf of Creditor    PC Real Estate Investors, LLC
               rmaxwell@woodsrogers.com, jmartin@woodsrogers.com
              Richard D. Scott    on behalf of Debtor    LandAmerica Financial Group, Inc.
               richard@rscottlawoffice.com
              Richard D. Scott    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               richard@rscottlawoffice.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 19 of 27


District/off: 0422-7          User: baumgartn             Page 18 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard E. Hagerty    on behalf of Creditor   The Bank of New York Mellon
               richard.hagerty@troutmansanders.com,
               sharron.fay@troutmansanders.com;jacqueline.edwards@troutmansanders.com;natalya.diamond@troutman.c
               om
              Richard E. Lear    on behalf of Interested Party    CapTech Ventures, Inc. richard.lear@hklaw.com,
               kimi.odonnell@hklaw.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica 1031 Exchange Services, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Interested Party    LandAmerica OneStop, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Defendant    Capital Title Group, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica OneStop, Inc rfblair@mcguirewoods.com,
               dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Interested Party    LFG Liquidation Trust
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Defendant    LandAmerica 1031 Exchange Services, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    Southland Title of San Diego
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Plaintiff    LandAmerica OneStop, Inc
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    Capital Title Group, Inc. rfblair@mcguirewoods.com,
               dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    Southland Title of Orange County
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Defendant    LandAmerica Financial Group, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica Title Company rfblair@mcguirewoods.com,
               dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               Liquidating Trust rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    Southland Title Corporation
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Interested Party    LandAmerica 1031 Exchange Services, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica Credit Services, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica Assessment Corporation
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Debtor    LandAmerica Financial Group, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Plaintiff    LandAmerica 1031 Exchange Services, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard Francis Blair    on behalf of Plaintiff    LandAmerica Financial Group, Inc.
               rfblair@mcguirewoods.com, dmorrison@mcguirewoods.com
              Richard M. Maseles    on behalf of Creditor   Missouri Department of Revenue edvaecf@dor.mo.gov
              Robert A. Kuhr   on behalf of Creditor Kathleen Kuhr r-kuhr@hotmail.com
              Robert B. Van Arsdale    on behalf of U.S. Trustee John P. Fitzgerald
               Robert.B.Van.Arsdale@usdoj.gov
              Robert B. Van Arsdale    on behalf of U.S. Trustee Judy A. Robbins Robert.B.Van.Arsdale@usdoj.gov
              Robert C. Edmundson    on behalf of Creditor PA Dept. of Revenue Commonwealth of Pennsylvania
               redmundson@attorneygeneral.gov
              Robert C. Edmundson    on behalf of Creditor PA Depart of Revenue Commonwealth of Pennsylvania
               redmundson@attorneygeneral.gov
              Robert C. Edmundson    on behalf of Creditor Robert C. Edmundson Pennsylvania Department of
               Revenue redmundson@attorneygeneral.gov
              Robert C. Edmundson    on behalf of Creditor    The Commonwealth of PA Dept of Revenue
               redmundson@attorneygeneral.gov
              Robert H. Chappell, III    on behalf of Defendant    Ernst & Young rchappell@spottsfain.com,
               eanderson@spottsfain.com;jwest@spottsfain.com;tmoore@spottsfain.com;nmccullagh@spottsfain.com;kmo
               ses@spottsfain.com;ehornsby@spottsfain.com
              Robert L. Brace    on behalf of Creditor Angela arthur rlbrace@hbsb.com,
               suzette@hbsb.com;mpdenver@hbsb.com;cjohnson@hbsb.com;tfoley@foleybezek.com;rcurtis@foleybezek.com
               ;nlowery@foleybezek.com;cconnors@foleybezek.com;MKramarck@hbsb.com
              Robert L. Cook   on behalf of Creditor    New York State Department of Taxation and Finance
               Robert_Cook@tax.state.ny.us
              Robert L. Flax   on behalf of Creditor Scott Virgin rflaxlaw@hotmail.com,
               cristina@flaxlegal.com;mharrisflaxlegal@aol.com;flaxlegal@gmail.com
              Robert O. Lampl    on behalf of Creditor Gabriella P. Germinaro rlampl@lampllaw.com
              Robert O. Lampl    on behalf of Creditor Joseph J. Germinaro rlampl@lampllaw.com
              Robert P. McIntosh    on behalf of Interested Party    United States of America
               Robert.McIntosh@usdoj.gov,
               USAVAE.RIC.ECF.CIVIL@usdoj.gov;Heidi.E.Bokor@usdoj.gov;HBokor@usa.doj.gov
              Robert S. Westermann    on behalf of Creditor Michael D. Beverly rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Robert F. Norfleet, Jr. rwestermann@hf-law.com,
               rhenderson@hf-law.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 20 of 27


District/off: 0422-7          User: baumgartn             Page 19 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Robert S. Westermann    on behalf of Creditor Gale K. Caruso rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Defendant Michael D. Beverly rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor   Michael D. Beverly, John S. Fletcher, Jr., Peter
               A. Kolbe, and Todd F. Miller rwestermann@hf-law.com, rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Defendant John S. Fletcher, Jr. rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Defendant Todd F. Miller rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Christopher A. Kaufmann rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Interested Party   Conveca Associates Limited Partnership
               rwestermann@hf-law.com, rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Marion Myers rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Marshall Wishnack rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Interested Party   HST Investments, LP rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Todd F. Miller rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Interested Party   General Financial Services, Inc.
               rwestermann@hf-law.com, rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Peter A. Kolbe rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Defendant M. Parker Myers rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor John P. McCann rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Robert T. Skunda rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor Thomas G. Snead, Jr. rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Defendant Peter A. Kolbe rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert S. Westermann    on behalf of Creditor John S. Fletcher, Jr. rwestermann@hf-law.com,
               rhenderson@hf-law.com
              Robert W. Best   on behalf of Plaintiff Bruce H. Matson robert.best@leclairryan.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Charles W. Devito rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   Central Rockaway I, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Grace E. Bocklet rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Michael M. Campbell rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Alonzo Cantu rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   Northwood Boat Works Realty, L.L.C.
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Jill Forbes rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Angelo Grande rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   MM & PM, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Frederick Gelardo rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   Polygon Enterprises, Inc. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Grace E. Bocklet rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff   Grayling Green, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Tony Horner rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff   Carolyn Calvin Kneese Trust rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   MB Venture, Ltd. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Barton Kilgore rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   Edwards Street, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor   Lincolnway Green, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29               Desc
                                Imaged Certificate of Notice Page 21 of 27


District/off: 0422-7         User: baumgartn              Page 20 of 26                Date Rcvd: Nov 07, 2019
                             Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ronald A. Page, Jr.   on behalf of Creditor   Korea Plaza, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Michael C. Higgins rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Charles J. Bocklet, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Central Rockaway I LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Sharon Billedeau rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Grayling Green, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Squick, L.L.C. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor James B. Walker, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   The Arthur Declaration of Trust rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor E. Michael Spriggs, II rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Robert P. Dreyer rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Barton Kilgore rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Guerra Brothers rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   A & R Properties, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Central Rockaway Realty LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor James B. Campbell rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor James G. Clarke rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Gabriella P. Germinaro rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Korea Plaza, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Leon A. D’Aquin, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Regency Hotel Management Company, Inc.
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Texana Pickle Producers, Inc. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   J.J. Lew, Trustee of the Lew Family Trust
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Julie Kilgore rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Charles J. Bocklet, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Angelo Grande rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Carolyn Calvin Kneese Trust rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Priscilla D Brown rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Leapin Eagle, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Hoshiko Farms, Inc. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor James Phillips rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Central Rockaway D LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Joan Devito rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Kingsview Real Estate Partners II, LP
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   MB Venture, Ltd., Fl LP rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Regency Hotel Management Company, Inc.
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Attorney Clay M. Taylor rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Texana Pickle Producers, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   BVT Institutional Investments, Inc., and U.S.
               Retail Income Fund, VIII-D, L.P. rpage@rpagelaw.com, r59927@notify.bestcase.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29               Desc
                                Imaged Certificate of Notice Page 22 of 27


District/off: 0422-7         User: baumgartn              Page 21 of 26                Date Rcvd: Nov 07, 2019
                             Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ronald A. Page, Jr.   on behalf of Creditor Victor Calderon rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor J. Sean Campbell rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Joan C. Devito rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Doerle Properties, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Leapin Eagle, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Lincolnway Green, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Joseph E. Lew and J. J. Lew, Trustees of "The Lew
               Family Trust, dated October 26, 2007" rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff E. Michael Spriggs, II rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Central Rockaway D, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Joseph J. Germinaro rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Scandal Fashion, Inc. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Joseph E. Lew, Trustee of the Lew Family Trust
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Frontier Pepper’s Ferry, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Attorney Yann Geron rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Frederick Gelardo rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Titan Real Estate Holdings, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Joseph J. Germinaro rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Sandra R. Phillips rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Julie Kilgore rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   T & J Investments of Roanoke, Inc.
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Central Rockaway Realty LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Millmar Holdings, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Texas AC360 LP rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Priscilla D. Brown rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Kingsview Real Estate Partners II, LP
               rpage@rpagelaw.com, r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Alonzo Cantu rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Howard Finkelstein rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Attorney Ronald A. Page, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Leon A. D’Aquin, Jr. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Whitten Properties, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Dico Group, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Deblu Realty Corporation rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Whitten Properties, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Kathryn Grande rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff Kathryn Grande rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor Charles W. Devito rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Deblu Realty Corporation rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Creditor   Hoshiko Farms, Inc. rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.   on behalf of Plaintiff   Texas AC360 LP rpage@rpagelaw.com,
               r59927@notify.bestcase.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 23 of 27


District/off: 0422-7          User: baumgartn              Page 22 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ronald A. Page, Jr.    on behalf of Creditor    Frontier Pepper’s Ferry, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Robert P. Dreyer rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Gabriella P Germinaro rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor    Guerra Brothers rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff    Doerle Properties, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor    Femrite Commercial Rentals, LLC rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Creditor Howard Finkelstein rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Ronald A. Page, Jr.    on behalf of Plaintiff Jill E. Forbes rpage@rpagelaw.com,
               r59927@notify.bestcase.com
              Rosa J. Evergreen    on behalf of Interested Party    H.G. Fenton Company rosa_evergreen@aporter.com
              Rosa J. Evergreen    on behalf of Plaintiff    Health Care REIT, Inc. rosa_evergreen@aporter.com
              Rosa J. Evergreen    on behalf of Interested Party    Health Care REIT, Inc.
               rosa_evergreen@aporter.com
              Ross C. Reeves    on behalf of Defendant Margaret M Foster rreeves@wilsav.com,
               nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Lynn M. Riedel rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Holly H. Wenger rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Jeffrey D. Vaughan rreeves@wilsav.com,
               nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Kenneth Astheimer rreeves@wilsav.com,
               nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant James E. Sindoni rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant John M. Obzud rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Robert P Gonzalez rreeves@wilsav.com,
               nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Melissa A Hill rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Ross W. Dorneman rreeves@wilsav.com, nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Professional    Willcox & Savage, P.C. rreeves@wilsav.com,
               nreynolds@wilsav.com
              Ross C. Reeves    on behalf of Defendant Marcy A. Welburn rreeves@wilsav.com, nreynolds@wilsav.com
              Roy M. Terry, Jr.    on behalf of Creditor    Porete Realty Corporation rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor    Vine Street Development rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor    C & M Warehouse, Inc. and Car-Mil Realty, LLC
               rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor    FSW, Inc. rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor    Oracle USA, Inc. rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor    Endless Ocean, LLC rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor Michael Graff rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor Parviz Farahzad rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor Charles E. Clough rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Roy M. Terry, Jr.    on behalf of Creditor Judith T. Clough rterry@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              Ryan C. Day    on behalf of Plaintiff Bruce H. Matson ryan.day@leclairryan.com
              Sarah Ludlow McCurry    on behalf of Creditor Matthew B Luxenberg sarah@wmmlegal.com
              Sean P. O’Brien    on behalf of Creditor    MTK Properties, LLC spobrien@gustlaw.com
              Shawn M. Christianson    on behalf of Creditor    Oracle USA, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Stephan William Milo    on behalf of Interested Party    Trans Union LLC smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Defendant    Thoughtfocus Technologies LLC smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Creditor    St. John Properties, Inc smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Defendant    Trans Union LLC smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Creditor    Circle K. Stores, Inc. smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Creditor    SBMC Valencia, L.P. smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Defendant    St. John Properties, Inc. smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                 Desc
                                Imaged Certificate of Notice Page 24 of 27


District/off: 0422-7          User: baumgartn              Page 23 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Stephan William Milo    on behalf of Plaintiff    Circle K. Stores, Inc. smilo@wawlaw.com,
               jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Interested Party    Leading Edge Companies, LLC
               smilo@wawlaw.com, jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephan William Milo    on behalf of Interested Party    Thoughtfocus Technologies LLC
               smilo@wawlaw.com, jjohnson@wawlaw.com;krichman@wawlaw.com;ehebb@wawlaw.com;psilling@wawlaw.com
              Stephanie N. Gilbert    on behalf of Defendant Marcy A. Welburn sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Robert P Gonzalez sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Margaret M Foster sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Jeffrey D. Vaughan sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Kenneth Astheimer sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Melissa A Hill sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Lynn M. Riedel sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant James E. Sindoni sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant John M. Obzud sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Holly H. Wenger sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Cross-Claimant    Willcox & Savage, P.C. sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Ross W. Dorneman sgilbert@wilsav.com
              Stephanie N. Gilbert    on behalf of Defendant Jeffrey C. Selby sgilbert@wilsav.com
              Stephen E. Leach    on behalf of Creditor    Haddon Square Partners, L.L.C. sleach@hirschlerlaw.com,
               ndysart@hirschlerlaw.com;kburgers@hirschlerlaw.com
              Stephen E. Leach    on behalf of Plaintiff    Haddon Square Partners, L.L.C.
               sleach@hirschlerlaw.com, ndysart@hirschlerlaw.com;kburgers@hirschlerlaw.com
              Stephen E. Scarce    on behalf of Defendant    Stewart Title Company sscarce@parkerpollard.com,
               myoder@parkerpollard.com;treid@parkerpollard.com;abrown@parkerpollard.com
              Stephen K. Gallagher    on behalf of Defendant    American Capital, Ltd. skgallagher@venable.com,
               rmcmanus@Venable.com;lrheitger@venable.com
              Stephen M. Friedberg    on behalf of Creditor    Internal Revenue Service
               Stephen.M.Friedberg@IRSCOUNSEL.TREAS.GOV
              Steven T. Gubner    on behalf of Creditor    Barry Gluckstern and Sharon E. Frank, Trustees of the
               Sharon and Barry Family Trust, UDT, Dated September 20, 2007 sgubner@brutzkusgubner.com,
               ecf@brutzkusgubner.com
              Susan Reid Sherrill-Beard    on behalf of Interested Party    Securities and Exchange Commission
               sherrill-beards@sec.gov, atlreorg@sec.gov;baddleyd@sec.gov
              Tara L. Elgie    on behalf of Interested Party    SunTrust Bank, Inc. telgie@huntonak.com,
               amckenzie@huntonak.com
              Tara L. Elgie    on behalf of Creditor    CMR, Inc. telgie@huntonak.com, amckenzie@huntonak.com
              Teddy J. Midkiff    on behalf of Plaintiff Lori Northcutt tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Teddy J. Midkiff    on behalf of Interested Party John Ray tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Teddy J. Midkiff    on behalf of Plaintiff John Ray tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Teddy J. Midkiff    on behalf of Plaintiff Robert Hagan tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Teddy J. Midkiff    on behalf of Interested Party Lori Northcott tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Teddy J. Midkiff    on behalf of Interested Party Robert Hagan tmidkiff@dillonandmidkiff.com,
               midkifflaw@gmail.com
              Theodore A. Griffinger, Jr.    on behalf of Creditor    CMR, Inc. abeltran@steinlubin.com
              Thomas C. Junker    on behalf of Plaintiff    Gregory W. Losa and Marilyn Hansen, Trustees of the
               January 16, 2006 Restatement Trust of Gregory W. Losa dated September 25, 1985
               tjunker@gregkaplaw.com, slawson@gregkaplaw.com
              Thomas C. Junker    on behalf of Plaintiff J. Matthew Singleton tjunker@gregkaplaw.com,
               slawson@gregkaplaw.com
              Thomas C. Junker    on behalf of Plaintiff David Ash tjunker@gregkaplaw.com,
               slawson@gregkaplaw.com
              Thomas C. Junker    on behalf of Plaintiff Kathryn S. Singleton tjunker@gregkaplaw.com,
               slawson@gregkaplaw.com
              Thomas Ryan Lynch    on behalf of Creditor Kyoungue Kim tlynch@babc.com
              Thomas Ryan Lynch    on behalf of Creditor    Kyoungae Kim as Trustee for The Kyoungae Kim Trust
               tlynch@babc.com
              Thomas Ryan Lynch    on behalf of Creditor Gregory D Schultz tlynch@babc.com
              Thomas Ryan Lynch    on behalf of Plaintiff    Grunstead Family Limited Partnership tlynch@babc.com
              Thomas Ryan Lynch    on behalf of Creditor    DCRE Investments, LLC tlynch@babc.com
              Thomas V. Askounis    on behalf of Creditor    Park National Bank taskounis@askounisdarcy.com
              Tommy Andrews, Jr.     on behalf of Creditor Robert F. Oliver tandrews@andrewslaw.net,
               khill@andrewslaw.net;tetiana@andrewslaw.net;nikki@andrewslaw.net
              Tommy Andrews, Jr.     on behalf of Creditor David Ash tandrews@andrewslaw.net,
               khill@andrewslaw.net;tetiana@andrewslaw.net;nikki@andrewslaw.net
              Tommy Andrews, Jr.     on behalf of Creditor    The David Ash Trust tandrews@andrewslaw.net,
               khill@andrewslaw.net;tetiana@andrewslaw.net;nikki@andrewslaw.net
              Troy Savenko     on behalf of Creditor    Bald Eagle, LLC tsavenko@kv-legal.com
              Troy Savenko     on behalf of Plaintiff    RamQuest Software, Inc. tsavenko@kv-legal.com
              Troy Savenko     on behalf of Plaintiff    IQC Properties, Inc. tsavenko@kv-legal.com
              Troy Savenko     on behalf of Creditor    RamQuest Software, Inc. tsavenko@kv-legal.com
              Troy Savenko     on behalf of Plaintiff    De Baca Land and Cattle LLC tsavenko@kv-legal.com
              Troy Savenko     on behalf of Creditor    IQC Properties, Inc. tsavenko@kv-legal.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 25 of 27


District/off: 0422-7          User: baumgartn             Page 24 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Troy Savenko    on behalf of Plaintiff     Dawn Lizabeth Bubion and Michael Amerio, Trustees of the
               Dawn Lizabeth Bubion 2003 Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Sugarland Petroleum, Inc. tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor Kathryn S. Singleton tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Gregory W. Losa and Marilyn Hansen, Trustees of the
               January 16, 2006 Restatement Trust of Gregory W. Losa dated September 25, 1985
               tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff Ross Epstein tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    DeBaca Land and Cattle LLC tsavenko@kv-legal.com
              Troy Savenko    on behalf of Interested Party     Dawn Lizabeth Bubion and Michael Amerio, Trustees
               of the Dawn Lizabeth 2003 Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    18308 Hawthorne Boulevard, LLC tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor J. Matthew Singleton tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff Katarzyna Epstein tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Lulu Bubion Management Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Federal Express Corporation tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Dawn Elizabeth Bubion 2003 Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor Ross Epstein tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor Katarzyna Epstein tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff J. Matthew Singleton tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Aspen Apartments, LLC tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Arboleda Corporation tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    RQ Holdings, Inc. tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff Kathryn S. Singleton tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     Gregory W. Losa and Marilyn Hansen, Trustees of the
               January 16, 2006 Restatement Trust of Gregory W. Losa dated September 25, 1985
               tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     RQ Holdings, Inc. tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     Sugarland Petroleum, Inc. tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    De Baca Land and Cattle LLC tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     Lulu Bubion, Trustee of the Lulu Bubion Management Trust
               tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Debbie Ann Martinez and Michael Amerio, Trustees of the
               Debbie Ann Martinez 2003 tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     18308 Hawthorne Boulevard, LLC tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     Arboleda Corporation tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor David Ash tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff David Ash tsavenko@kv-legal.com
              Troy Savenko    on behalf of Plaintiff     Debbie Ann Martinez and Michael Amerio, Trustees of the
               Debbie Ann Martinez 2003 Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    Joseph E. Temple and Patricia J. Temple as Trustees for
               the Joseph E. and Patricia J. Temple Revocable Trust tsavenko@kv-legal.com
              Troy Savenko    on behalf of Creditor    David Ash, Trustee of the David Ash Trust dated January
               10, 2008 tsavenko@kv-legal.com
              Victoria D. Garry    on behalf of Creditor    Ohio Dept of Taxation
               victoria.garry@ohioattorneygeneral.gov
              W. Greer McCreedy, II    on behalf of Creditor Charles J. bocklet McCreedy@McCreedylaw.com,
               alex@mccreedylaw.com;kristi@mccreedylaw.com;melissa.patti.ecf@gmail.com;mccreedytr75390@notify.be
               stcase.com
              Warren Thomas Allen, II    on behalf of Defendant Julious P. Smith, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor Robert T. Skunda warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Eugene P. Trani warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Janet A. Alpert warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor John P. McCann warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Thomas G. Snead, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor Thomas G. Snead, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant John P. McCann warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor Marshall Wishnack warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Michael Dinkins warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Dianne M. Neal warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Marshall B. Wishnack warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Robert F. Norfleet, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor Robert F. Norfleet, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Gale K. Caruso warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Charles H. Foster, Jr. warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Defendant Robert T. Skunda warren.allen@skadden.com
              Warren Thomas Allen, II    on behalf of Creditor Gale K. Caruso warren.allen@skadden.com
              William A Frazell    on behalf of Creditor    Texas Comptroller of Public Accounts
               bk-bfrazell@texasattorneygeneral.gov, sherri.simpson@texasattorneygeneral.gov
              William A. Broscious    on behalf of Interested Party    Smith Barney, a division of Citigroup
               Global Capital Markets Inc. wbroscious@kbbplc.com
              William A. Broscious    on behalf of Creditor    CitiGroup Global Markets, Inc.
               wbroscious@kbbplc.com
              William A. Gray   on behalf of Creditor     Napa/JC Investment Partnership bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor     Stoutenburg Enterprises, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29                Desc
                                Imaged Certificate of Notice Page 26 of 27


District/off: 0422-7          User: baumgartn             Page 25 of 26                Date Rcvd: Nov 07, 2019
                              Form ID: redacttr           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              William A. Gray   on behalf of Plaintiff    RFL Properties, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Frontier Pepper’s Ferry, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Alfredo Barraza bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Henry and Mary Jo Bagelmann bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Plaintiff    Pflumm, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    CFS Rambler, L.P. bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Greenwich Village Renovation Co., LLC
               bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    135 Street Corporation bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Anthony Nalbone bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Plaintiff    Serena Hospitality Group, Inc. bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    River Bend Real Estate, Inc. bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Early Lodging, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    CDC Rural, LP bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Ziegler Family Trust A and Ziegler Family Trust B under
               the Ziegler Family Trust dated June 23, 2004 bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor William Childs Detering bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Gerald Puff bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Arbor Oaks I, LLC and Arbor Oaks II, LLC
               bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Plaintiff    CDC Glendale, LP bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    RFL Properties, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Pflumm, LLC bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor and the Rose Family Trust, dated 7/10/1991 Mazzoncini
               Family Trust, dated 1/23/1995 bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Matthew B Luxenberg bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor Maria S. Limon bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Plaintiff    CDC Rural, LP bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Pillar Investment Group, L.L.C. bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    Technology Leasing Concept, Inc.
               bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William A. Gray   on behalf of Creditor    CDC Glendale, LP bgray@sandsanderson.com,
               sryan@sandsanderson.com;dbbankruptcy@gmail.com;R50171@notify.bestcase.com
              William Ashley Burgess    on behalf of Plaintiff    Harvey Family Limited Partnership
               aburgess@sandsanderson.com, qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor   The Mazzoncini Family Trust, dated 1/23/1995
               aburgess@sandsanderson.com, qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor Judith T. Clough aburgess@sandsanderson.com,
               qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor David C. Smith aburgess@sandsanderson.com,
               qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor   C & M Warehouse, Inc. and Car-Mil Realty, LLC
               aburgess@sandsanderson.com, qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor Charles E. Clough aburgess@sandsanderson.com,
               qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Creditor   The Rose Family Trust, dated 7/10/1991
               aburgess@sandsanderson.com, qscott@sandsanderson.com
              William Ashley Burgess    on behalf of Plaintiff    Matthew B Luxenberg, Trustee of the Matthew B.
               Luxenberg Revocable Family Trust aburgess@sandsanderson.com, qscott@sandsanderson.com
              William C. Carr, Jr.   on behalf of Movant Ramesh Ramamoorthy wcarr@emrochandkilduff.com
              William Daniel Prince, IV    on behalf of Defendant    Diversified Business Solutions
               wprince@t-mlaw.com, jseay@t-mlaw.com
        Case 08-35994-KRH         Doc 5791 Filed 11/09/19 Entered 11/10/19 00:26:29               Desc
                                Imaged Certificate of Notice Page 27 of 27


District/off: 0422-7         User: baumgartn              Page 26 of 26                Date Rcvd: Nov 07, 2019
                             Form ID: redacttr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              William Daniel Prince, IV    on behalf of Creditor   Iron Crown LLLP wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor Alfonso Jones wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor Martha Kemp wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Defendant   SLK Global BPO Services Private Limited
               wprince@t-mlaw.com, jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor Patrick K. Burke wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor   ROHO Investments Ltd wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Interested Party   Stockard Realty Partnership, Ltd.
               wprince@t-mlaw.com, jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor Kimberly R. Kidd wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Daniel Prince, IV    on behalf of Creditor Wayne R. Kidd wprince@t-mlaw.com,
               jseay@t-mlaw.com
              William Edward Callahan, Jr.    on behalf of Plaintiff Bruce H. Matson
               william.callahan@leclairryan.com, heather.stewart@leclairryan.com
              William H. Schwarzschild, III    on behalf of Debtor   LandAmerica Financial Group, Inc.
               tschwarz@williamsmullen.com
              William M. Hogan    on behalf of Defendant   Angela M. Arthur, As Trustee of the Arthur
               Declaration of Trust, Dated December 29, 1988 bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant   Leapin Eagle, LLC bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant Denise J. Wilson bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant Jane T. Evans bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant Vivian Hays bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant Gerald R Terry bhogan@gilreathlaw.com
              William M. Hogan    on behalf of Defendant Ann T. Robbins bhogan@gilreathlaw.com
              William R. Baldwin, III    on behalf of Creditor Charles T Bell billbaldwin@comcast.net,
               billbaldwin@meyerbaldwin.com
              William R. Feldman    on behalf of Creditor Safwat A. Gerges wrflaw@aol.com,
               acurtis@wfeldmanlaw.com
              William R. Feldman    on behalf of Creditor Karin Gerges wrflaw@aol.com, acurtis@wfeldmanlaw.com
              William Ross Spence    on behalf of Interested Party   Stockard Realty Partnership, Ltd.
               ross@snowspencelaw.com,
               donnasutton@snowspencelaw.com;janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
              William Ross Spence    on behalf of Creditor   Iron Crown LLLP ross@snowspencelaw.com,
               donnasutton@snowspencelaw.com;janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
              William Ross Spence    on behalf of Interested Party   Stockton Realty Partnership, Ltd.
               ross@snowspencelaw.com,
               donnasutton@snowspencelaw.com;janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
              Zev Hillel Antell    on behalf of Creditor Patrick Stanton zev.antell@butlerroyals.com
              Zev Hillel Antell    on behalf of Interested Party Kerrie Borboa zev.antell@butlerroyals.com
                                                                                              TOTAL: 1054
